Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-11, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (provided in Applicant’s IDS of 6/5/2020).

Regarding claim 1, Kim teaches an apparatus, for sterilizing objects (Title: Multi-functional Child Care Storage Having A Steam Sterilizing Compartment), comprising:
a chamber, for housing objects to be sterilized (Fig. 2: sterilizing tub 132a), wherein the chamber comprises a heated base (Fig. 2: evaporation vessel 133) in thermal communication with an electric heating element (Fig. 2: heater 134, par. 30: That is, in response to manipulation of a power switch 139a and a timer switch 139b in an operation unit 139, the control unit 138 controls on/off operations and operating times of the heater 134);
a forced air flow device arranged to direct air into the chamber (Fig. 3: blower 136, Abstract: a blower for generating an air flow for exhausting the air in the sterilizing space through the exhaust outlet; NOTE: by exhausting air through the exhaust outlet, the fan would also suck air into the chamber, such as air from space 132c);
an electrical power supply circuit arranged to supply the electric heating element and the forced air flow device with electrical power (Fig. 5: power switch 139b, par. 30: that is, in response to manipulation of a power switch 139a and a timer switch 139b in an operation unit 139, the control unit 138 controls on/off operations and operating times of the heater 134 and the blower 136);
a thermomechanical control arranged in the electrical power circuit in series with the electric heating element (Fig. 5, par. 30: that is, in response to manipulation of a power switch 139a and a timer switch 139b in an operation unit 139, the control unit 138 controls on/off operations and operating times of the heater 134 and the blower 136), and arranged within the apparatus to detect a temperature of the heated base (Fig. 5: temperature sensor 137, par. 36: To this end, the control unit 138 determines whether the temperature of the heater 134 is higher than or equal to a second preset temperature of, for example, about 115.degree. C. (S31); NOTE: since the heater is heating the heated base, the temperature of the heated base at the point of contact with the heater would be the same as that of the heater); and
a thermally sensitive switch arranged in the electrical power circuit in series with the forced air flow device (Fig. 5: temperature sensor 137) and arranged within the apparatus to detect a temperature of the heated base (par 35: The control unit 138 determines whether the temperature of the heater 134 measured through the temperature sensor 137 is higher than or equal to a first preset temperature; NOTE: the temperature of the heated base, which in this case is evaporator vessel 133, would be the same as that of heater 134 at the point of contact because they are in thermal contact);
wherein the apparatus is arranged to operate in a sterilization mode, in which the electrical heating element is supplied with electrical power via the electrical power supply circuit, thereby heating the heated base and thus heating water, in use, within the chamber to produce steam for sterilizing the objects (par. 34: Firstly, an infant product to be sterilized is placed on the mount rack 132e of the sterilizing space 132, namely, inside the sterilization tub 132a. The power switch 139a is turned on, and a desired operation time of the heater 134 is set using the timer switch 139b. Hence, the heater 134 starts an operation (S10). With the operation of the heater 134, the water contained in the evaporation vessel 133 is evaporated into hot steam, which sterilizes the infant product in the sterilizing space 132), 
and wherein the thermomechanical control is arranged to disconnect the electrical power supply to the electrical heating element, thereby ending the sterilization mode, when the thermomechanical control detects a first predetermined temperature of the heated base (par. 36: To this end, the control unit 138 determines whether the temperature of the heater 134 is higher than or equal to a second preset temperature of, for example, about 115.degree. C. (S31). If the temperature of the heater 134 is higher than or equal to the second preset temperature, the operation of the heater 134 is suspended (S32), par. 30: That is, in response to manipulation of a power switch 139a and a timer switch 139b in an operation unit 139, the control unit 138 controls on/off operations and operating times of the heater 134); and
wherein the apparatus is further arranged to operate in a drying mode, in which the forced air flow device is supplied with electrical power via the electrical power supply circuit, thereby directing air into the chamber (par. 37: Then, the control unit 138 determines whether the blower 136 is in operation (S51). If it is determined that the blower 136 is not in operation, step S20 is performed to remove moisture in the sterilizing space 132 through an operation of the blower 136, par. 30: That is, in response to manipulation of a power switch 139a and a timer switch 139b in an operation unit 139, the control unit 138 controls on/off operations and operating times of the heater 134 and the blower), 
and wherein the thermally sensitive switch is arranged to connect the electrical power supply to the forced air flow device (Fig. 5), and thereby initiate the drying mode, when the thermally sensitive switch detects a second predetermined temperature of the heated base indicative of substantially all of the water within the chamber having been converted to steam (par. 30: For effective moisture removal after steam sterilization, the blower 136 is controlled to start an operation when the temperature of the heater 134 rises to a preset temperature, for example, ranging from about 105.degree. C. to about 115.degree. C., and preferably, of about 110.degree. C. after the water in the evaporation vessel 133 is completely evaporated).

Regarding claim 3, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches wherein the first predetermined temperature is also indicative of substantially all of the water within the chamber having been converted to steam (par. 36: To prevent overheat of the heater 134 due to the complete evaporation of the water in the evaporation vessel 133, the control unit 138 controls the heater 134 to maintain a preset temperature range (S30). To this end, the control unit 138 determines whether the temperature of the heater 134 is higher than or equal to a second preset temperature of, for example, about 115.degree. C. (S31). If the temperature of the heater 134 is higher than or equal to the second preset temperature, the operation of the heater 134 is suspended (S32)).

Regarding claim 4, Kim teaches the apparatus according to claim 3, as set forth above, and further teaches wherein the first predetermined temperature is indicative of the temperature of the heated base at a point just as substantially all of the water is converted to steam (this is a recitation of intended use, and so long as the prior art’s structure reads on the instant invention’s structure, this limitation is satisfied; evidently the predetermined temperatures can be electronically set via the control unit 185 and thus the first predetermined temperature can be set to a temperature that marks the exact point when all of the water has been evaporated). 

Regarding claim 6, Kim teaches the apparatus according to claim 1 and further teaches wherein the first predetermined temperature (par. 36: preset temperature of, for example, about 115.degree. C.) is set at a temperature greater than a detected temperature which indicates a point at which substantially all of the water has been converted to steam (par. 30: preferably, of about 110.degree. C. after the water in the evaporation vessel 133 is completely evaporated).

Regarding claim 7, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches wherein the second predetermined temperature is greater than the first predetermined temperature (this is a recitation of intended use, and so long as the prior art’s structure reads on the instant invention’s structure, this limitation is satisfied; evidently the predetermined temperatures can be electronically set via the control unit 185 and thus the second predetermined temperature can be set to be greater than the first predetermined temperature).

Regarding claim 8, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches wherein the first predetermined temperature and the second predetermined temperature are chosen such that there is temporal delay between the sterilization mode ending and the drying mode being initiated (this is a recitation of intended use, and so long as the prior art’s structure reads on the instant invention’s structure, this limitation is satisfied; evidently the predetermined temperatures can be electronically set via the control unit 185 and thus the second predetermined temperature and first predetermined temperatures can be set to meet this limitation).

Regarding claim 9, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches the apparatus according to as claimed in claim 1, wherein the thermally sensitive switch is arranged to end the drying mode by disconnecting the electrical power supply to the forced air flow device when it detects a third predetermined temperature indicative of the objects within the apparatus having dried and cooled down (par. 37: If it is determined that the blower 136 is not in operation, step S20 is performed to remove moisture in the sterilizing space 132 through an operation of the blower 136., par. 38: While the temperature of the heater 134 is maintained to be lower than the second preset temperature and higher than the third preset temperature through step S30 for the overheat prevention, steam sterilization and moisture exhaustion are performed for a preset time, i.e., an operation time preset by using the timer switch 139b (S40); NOTE: this implies that the moisture exhaustion via the blower is not performed when the temperature falls below the third preset temperature, and the blower not being operated means that it is not receiving power).

Regarding claim 10, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches wherein the thermally sensitive switch comprises a normally-open switch operated by a thermally sensitive actuator (Fig. 5: temperature sensor 137 is connected to power switch 139a via control unit 138; NOTE: since the switch 139a is either on or off, the on-state is interpreted to be the “normal” state so that it reads on the limitation “normally-open” and the limitation “operated by” is met because the control unit 138 controls switch 139a depending on the input from temperature sensor 137).

Regarding claim 11, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches wherein the chamber further comprises a heat diffuser plate arranged between the heated base and the electric heating element (par. 23: A heater groove 133a is formed in the underside of the evaporation vessel 133 to install a heater 134; NOTE: since any material would diffuse heat, this heater groove satisfies this limitation).

Regarding claim 26, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches wherein the heated base comprises a well at its center for containing water (Fig. 3: evaporation vessel 133 has an indented shape for containing water).

Regarding claim 28, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches further comprising a cover arranged to close the chamber (Fig. 1-2: compartment door 131), wherein the cover comprises at least one vent arranged to permit the outflow of steam from the chamber (Fig. 2-3: exhaust outlet 135).

Regarding claim 29, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches further comprising a support structure for supporting objects away from the heated base (par. 22: A mount rack 132e is arranged inside the sterilization tub 132a to keep infant products during a sterilization operation).

Regarding claim 30, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches wherein the support structure comprises at least one tray member arranged within the chamber to support the objects away from the heated base (Fig. 1, par. 22: A mount rack 132e is arranged inside the sterilization tub 132a to keep infant products during a sterilization operation; NOTE: a member can comprise of itself) and wherein the at least one tray member comprises at least one aperture arranged to permit the passage of steam therethrough (Fig. 3: arrows indicate steam rising through mount rack 132e, par. 34: Firstly, an infant product to be sterilized is placed on the mount rack 132e of the sterilizing space 132, namely, inside the sterilization tub 132a. The power switch 139a is turned on, and a desired operation time of the heater 134 is set using the timer switch 139b. Hence, the heater 134 starts an operation (S10). With the operation of the heater 134, the water contained in the evaporation vessel 133 is evaporated into hot steam, which sterilizes the infant product in the sterilizing space 132; NOTE: therefore, the structure of mount rack 132e must necessarily have an aperture to permit the passage of steam therethrough since it is directly on top of the evaporated steam and if I did not have an aperture the steam would not be able to reach the space 132).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 14, Kim teaches the apparatus according to claim 1, as set forth above, and teaches a forced air flow device arranged on the cover of the chamber (Fig. 3: blower 136) but does not teach wherein the forced air flow device is arranged on a side wall of the chamber. 
However, in the absence of any teaching to the contrary, the location of the air flow device does not affect operation since moisture removal and air flow would be accomplished so long as the air flow device is located at an opening of the chamber. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance (In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04). The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. The Specification pg. 9 lines 10-11 recite “The forced air flow device may be arranged in any suitable position within the apparatus,
for example at the base or the top of the chamber.” While pg. 9 lines 11-12 recite “However, in a preferred set of embodiments, the forced air flow device is arranged on a side wall of the chamber”, there is no recitation of the advantage or unexpected result of arranging the forced air flow device on a side wall of the chamber compared to another location. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of blower 136 of Kim to to be on a sidewall of the steam sterilizing compartment 130 with a reasonable expectation that it would perform the same function of forcing air into and out of the steam sterilizing compartment 130. 
Regarding claim 35, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches the electric heating element arranged to operate during the drying mode (par. 38: While the temperature of the heater 134 is maintained to be lower than the second preset temperature and higher than the third preset temperature through step S30 for the overheat prevention, steam sterilization and moisture exhaustion are performed for a preset time, i.e., an operation time preset by using the timer switch 139b (S40). The control unit 138 determines whether the time elapsed from the initial operation of the heater 134 is longer than or equal to the preset time (S41). If the preset time has expired, the operation of the heater 134 and blower 136 is finished (S42)) but does not teach further comprising an additional electric heating element arranged in the electrical supply circuit in series with the forced air flow device thereby being arranged to operate in the drying mode.
However, absent any teaching to the contrary, the duplication of the electric heating element does not affect operation since the current electric heating element is already capable of operating in the drying mode, and one having ordinary in the art would be able to increase the heat output of the electric heating element instead of adding another element if additional heat output was needed. Absent a showing of significant or unexpected results, the duplication of components are prima facie obviousness and do not further modify the operation of the invention, and further do not add patentable significance (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04.VI.B). The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. As such, the duplication of the electric heating element does not create a patentable distinction over the reference of Kim. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim to have an additional heating element arranged to operate during the drying mode with a reasonable expectation that an adequate or increased amount of heat will be supplied to the sterilization chamber. 

Claims 2, 5, 12, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 3, 4, 6-11, 26, and 28-30 above, and further in view of Taylor (provided in Applicant’s IDS of 12/30/2021, Translation provided as an NPL).
Regarding claim 2, Kim teaches the apparatus according to claim 1, as set forth above, and teaches a controller (interpreted as the thermomechanical control) for controlling the operation of the heater and the blower depending on the input from a temperature sensor (interpreted as the thermally sensitive switch), as set forth above, and teaches wherein the temperature sensor is in thermal contact with the heater (par. 29: The temperature sensor 137 is installed adjacent to the heater 134) but does not teach wherein the thermomechanical control and thermally sensitive switch are each arranged independently in thermal contact with the heated base.
Taylor teaches a similar steam sterilizer chamber that employs a temperature sensitive controller to prevent overheating by reducing the power to the heater. (pg. 2 par. 4: On the first aspect, this invention claims a liquid heating vessel, comprising a liquid container, an electric heating component, which is set at the bottom of the container or is in thermal contact with it; one heat sense overheat controller is configured at the time of overheating the element operation to interrupt or reduce the electric energy to the element supply). Furthermore, it teaches wherein the controller comprises two individual thermally responsive sensors which are in thermal contact with a heated base (pg. 2 par. 4: said heat sensitive overheating controller comprises at least two thermally responsive sensor configured or heating element with the bottom of the container are in good thermal contact and is in its on position, the sensor can be individually operated to when the component from overheating, which can interrupt or reduce the power of the element can supply, claim 1: the over-heat controller responsive to heat comprising at least two thermally responsive sensor configured into good thermal contact with the bottom of the container). It teaches wherein the thermally responsive sensors preferably comprise of a thermomechanical actuator sensor (pg. 2 par. 10: in terms of the above sensor is generalized explanation and may include many different configurations. For example, it may include electrical or electronic temperature sensor, but comprises a thermomechanical actuator sensor is preferred, preferably double-metal actuator. Such actuator widely known in the field, and generating a driving action when reaching the predetermined temperature). The thermomechanical actuator sensor reads on a thermally sensitive switch as well (pg. 3 par. 3: In an embodiment, the sensor or actuator can act so that the vessel is equipped with a spring mechanism to trip, then resetting by the user. This mechanism can make a user use the mechanism trips and the switch without the vessel is preferred, and it may include, for example, a lever arm, which is connected to the control button outside the vessel). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit 138 and temperature sensor 137 of Kim to be individual thermomechanical actuator sensors in thermal contact with the heated base (evaporation vessel 133) , as taught by Taylor, as a substitute means of addressing the need for two separate means of temperature control. 

Regarding claim 5, Kim modified by Taylor teaches the apparatus of claim 1, as set forth above, and teaches a thermomechanical control and a thermally sensitive switch individually arranged, but does not further teach wherein the thermomechanical control and the thermally sensitive switch are arranged to be sensitive to the temperature of different portions of the heated base.
Taylor teaches placing the two sensors are different places along the heated base to facilitate better thermal contact with the heated base, which implicitly allow them to be sensitive to the temperature at their respective places: “Although it may independently the sensor or actuator is mounted at the bottom of the vessel, in a preferred embodiment, they are mounted on a common carrier, the carrier is mounted or placed at the bottom of the vessel…As described above, preferred is only provided with two actuators, preferably substantially 180 degrees. Thus, the actuator can be mounted on the opposite end of the carrier, thereby forming a good spatial separation of the actuator, thereby facilitating into good thermal contact with the heating element of the vessel” (pg. 3 par. 7, 11). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the thermomechanical control and the thermally sensitive switch to be separate places on the heated base, as taught by Taylor, in order to improve overall thermal contact with the heating source of the vessel.

Regarding 12, Kim modified by Taylor teaches the apparatus according to claim 1, as set forth above, and teaches wherein the thermally sensitive switch is arranged to detect a temperature of the heated base (Taylor pg. 2 par. 4: said heat sensitive overheating controller comprises at least two thermally responsive sensor configured or heating element with the bottom of the container are in good thermal contact, claim 1: the over-heat controller responsive to heat comprising at least two thermally responsive sensor configured into good thermal contact with the bottom of the container) but does not teach wherein the electric heating element is arranged in an arcuate shape and comprises electrical terminations defining first and second ends of the arcuate shape, wherein the thermally sensitive switch is arranged to detect a temperature of the heated base between the electrical terminations.
Taylor teaches wherein the electric heating element is arranged in an arcuate shape (Fig. 4: electric heating element 8) and comprises electrical terminations defining first and second ends of the arcuate shape (Fig. 4: heating elements 88, 90), wherein the thermally sensitive switch is arranged to detect a temperature of the heated base between the electrical terminations (pg. 6 par. 8: said heat-sensitive controller is disposed radially inner side of the element). It teaches that this configuration is advantageous because it improves the thermal contact between the sensor and the heating element, which improves the function of the controller and the temperature sensitivity of the sensor (pg. 3 par. 11: In this configuration, the actuator can be positioned to correspond with inner layer diameter of the element is in tight thermal contact state, so it can more precisely sensing the heating element temperature and improve the working of the controller).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric heating element of Kim (heater 137) to be arranged in an arcuate shape, comprising electrical terminations defining first and second ends of the arcuate shape, wherein the thermally sensitive switch is arranged to detect a temperature of the heated base between the electrical terminations, as taught by Taylor, in order to improve the thermal contact between the sensor and the heating element, which improves the function of the controller and the temperature sensitivity of the sensor.	

Claims 15, 17, 18, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 1, 3, 4, 6-11, 26, and 28-30 above, and further in view of Park (provided in Applicant’s IDS of 6/5/2020).
		
Regarding claim 15, Kim teaches the apparatus according to claim 1, as set forth above, and teaches a blower that directs air from another space within the apparatus, namely space 132c, into the chamber (sterilization tub 133a), but does not teach wherein the forced air flow device is arranged to direct air from an environment in which the apparatus is placed into the chamber.
Park teaches a fan paired with a duct for channeling air from outside its sterilizing chamber into the chamber (Fig. 6, par. 37: The drying device 144 includes an air suction duct 144a serving as an air passageway through which exterior air is introduced into the sterilizing space 141; and a fan 144b installed in the air suction duct 144a to blow the exterior air inside the sterilizing space 141, par. 38: The air suction duct 144a is configured such that its end portion 144d on the air outlet side from the fan 144b is adjacent to the evaporation vessel 142a). This feature enables fresh, clean air to be supplied to the chamber (par. 37: Moreover, to supply clean air to the sterilizing space 141, the drying device 144 has a detachable filter 144c to trap air-borne dusts on the air inlet side of the air suction duct 144a communicated with the main body 110). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of Kim to be attached to an air suction duct that has both inlet and outlet ends for air transfer both into and out of the chamber, and an air filter (the rotation direction of the fan does not need to be modified so that air is blown in instead of out, since the decrease in pressure caused by air going out of the chamber would suck air into the chamber through one of the two duct ends), as taught by Park, in order to provide fresh, clean air to its sterilizing chamber from an exterior environment.
Regarding claim 17, Kim modified by Park teaches the apparatus according to claim 1, as set forth above, and further teaches further comprising a baffle or a conduit located downstream of the forced air flow device for directing air to specific portions of the chamber (Park par. 37: The drying device 144 includes an air suction duct 144a serving as an air passageway through which exterior air is introduced into the sterilizing space 141; and a fan 144b installed in the air suction duct 144a to blow the exterior air inside the sterilizing space 141, par. 38: The air suction duct 144a is configured such that its end portion 144d on the air outlet side from the fan 144b is adjacent to the evaporation vessel 142a, Fig. 6: since end portion 144d is on the outlet side of the fan 144b, then air suction duct 144a must be on the inlet side, downstream of the forced air flow device which is the fan, and since the duct modified onto the blower 136 of Kim has an outlet in a specific part of the chamber, the air exiting at that outlet would be directed towards the specific portion of the chamber in the immediate vicinity of that outlet).

Regarding claim 18, Kim modified by Park teaches the apparatus according to claim 17, as set forth above, and further teaches wherein the baffle is arranged to direct a first portion of air towards an upper portion of the chamber and/or a second portion of air towards a central portion of the chamber and/or a third portion of air towards a lower portion of the chamber (Kim Fig. 3, Park par. 37, 38: portions of air from all over the chamber pass through a lower, central, and upper portion on their way up to exhaust outlet 135 via end portion 144d due to the modification by Taylor or on their way down via air suction duct 144a which would introduce air from the top of the chamber).

Regarding claim 20, Kim modified by Park teaches the apparatus according to claim 17, as set forth above, and further teaches wherein conduit is arranged downstream of the forced air flow device, within the chamber (Park Fig. 6, par. 37: air suction duct 144a), to direct at least a portion of the air driven by the forced air flow device directly onto and/or into the objects housed within the chamber in use (Kim Fig. 3: since blower 136 is on the top of the chamber, air flowing into or out of the chamber through the duct 144a would make direct contact with the items to be sterilized disposed below the top, situated on mount rack 132e).

Regarding claim 31, Kim teaches the apparatus according to claim 1, as set forth above, and further teaches at least one tray member (Fig. 1, par. 22: A mount rack 132e is arranged inside the sterilization tub 132a to keep infant products during a sterilization operation) which is provided with an aperture therethrough (Fig. 3: arrows indicate steam rising through mount rack 132e, par. 34: Firstly, an infant product to be sterilized is placed on the mount rack 132e of the sterilizing space 132, namely, inside the sterilization tub 132a. The power switch 139a is turned on, and a desired operation time of the heater 134 is set using the timer switch 139b. Hence, the heater 134 starts an operation (S10). With the operation of the heater 134, the water contained in the evaporation vessel 133 is evaporated into hot steam, which sterilizes the infant product in the sterilizing space 132; NOTE: therefore, the structure of mount rack 132e must necessarily have an aperture to permit the passage of steam therethrough since it is directly on top of the evaporated steam and if it did not have an aperture the steam would not be able to reach the space 132)
But does not teach wherein the at least one tray member comprises at least one support feature to assist in the support of objects, and wherein one or more of the support features are provided with an aperture therethrough.
	Park teaches support structures 142g on rack 142e for the purpose of supporting items to be sterilized and teaches steam passing holes on the same rack (Fig. 6, par. 36: The rack 142e has a plurality of posts 142g on which the infant products such as the baby bottle 1 are to be hung; and multiple steam passing holes 142j). Since the support structures are part of the rack 142g, the steam passing holes are interpreted as part of the support structures as well, such that one or more of the support features are provided with an aperture therethrough. In addition, since mount rack 132e of Kim already has apertures distributed on its surface, as evidenced by the arrows indicating the direction of steam travel in Fig. 3, a modification to the mount rack 132 to have support structures would result in the support structures having apertures.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray/mount rack 132e of Kim to have multiple support structures with apertures therethrough, as taught by Park, in order to support items to be sterilized and allow steam to pass through the apertures. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                 

/KEVIN JOYNER/Primary Examiner, Art Unit 1799